Citation Nr: 0113601	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-22 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than April 11, 1997, 
for the assignment of a 100 percent evaluation for ankylosing 
spondylitis of the cervical, thoracic, and lumbosacral spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from July 1956 to July 
1958.
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which assigned a 100 percent rating to the 
service-connected ankylosing spondylitis effective April 11, 
1997.  The veteran expressed disagreement with the effective 
date of the 100 percent evaluation.  


FINDING OF FACT

In May 2000, the Board was notified by the RO that the 
veteran died on March [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1302 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2001, while this case was pending before the Board, 
the Board was informed that the veteran had passed away in 
March 2001.  A copy of the Certificate of Death has been 
associated with the veteran's claims folder.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed due to the death of the veteran.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

